EHHIBIT 10.3

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this "Agreement"), is made and entered into as of
this 30th day of March, 2016, by and among Citius Pharmaceuticals, Inc., a
Nevada corporation (the "Company"), Leonard Mazur, an individual with an address
at 32 Arden Road, Mountain Lakes, New Jersey 07046 (the "Investor") and those
certain stockholders of the Company listed on Schedule B (together with any
subsequent stockholders, who become parties hereto as "Key Holders" pursuant to
Section 4.2 below, the "Key Holders," and together collectively with the
Investor, the "Stockholders").

 

RECITALS

 

A. As of the date of this Agreement, the Company and Leonard-Meron Biosciences,
Inc., a Delaware corporation ("LMB") have entered into an Agreement and Plan of
Merger (the "Merger Agreement"), which provides for the merger of a wholly-owned
subsidiary of the Company into LMB such that LMB survives as a wholly-owned
subsidiary of the Company and the stockholders of LMB immediately prior to the
merger become the stockholders of the Company after the merger (the "Merger").

 

B. Pursuant to the terms of the Merger Agreement, prior to the closing of the
Merger, the Company entered into that certain Subscription Agreement by and
between the Company and the Investor pursuant to which the Company issued to the
Investor 5,000,000 shares of the Company's common stock at a purchase price of
$0.60 per share resulting in aggregate proceeds of $3,000,000.

 

C. As an inducement and a condition to enter into the Subscription Agreement,
the Investor has requested that Stockholders agree, and Stockholders have agreed
(in the Stockholders' capacity as such), to enter into this Agreement in order
to facilitate the consummation of the Subscription Agreement and any
accompanying transactions.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE I
VOTING PROVISIONS REGARDING BOARD OF DIRECTORS

 

Section 1.1 Board Composition. Each Stockholder agrees to vote, or cause to be
voted, all Shares owned by such Stockholder, or over which such Stockholder has
voting control, from time to time and at all times until the Company is listed
on a national securities exchange, in whatever manner as shall be necessary to
ensure that at each annual or special meeting of stockholders at which an
election of directors is held or pursuant to any written consent of the
stockholders, the Investor or his duly appointed representative shall have the
right to appoint a majority of the members of the board of directors (the
"Board") of the Company. For purposes of this Agreement, the term "Shares" shall
mean and include any securities of the Company the holders of which are entitled
to vote for members of the Board, including without limitation, all shares of
Common Stock and preferred stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.



 



 1

 

  



Section 1.2 Failure to Designate a Board Member. In the absence of any
designation from the Investor as specified above, the director previously
designated by the Investor and then serving shall be reelected if still eligible
to serve as provided herein.

 



Section 1.3 Removal of Board Members. Each Stockholder also agrees to vote, or
cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:

 

(a) no director elected pursuant to Sections 1.1 or 1.2 of this Agreement may be
removed from office other than for cause unless (i) such removal is directed or
approved by the affirmative vote of the Investor; or (ii) the Investor is no
longer so entitled to designate or approve such director. In the event such
removal is directed or approved by the Investor, each Stockholder agrees to
vote, or cause to be voted, all Shares owned by such Stockholder, or over which
such Stockholder has voting control, in whatever manner as shall be necessary to
ensure that such director be removed from office;

 

(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Sections 1.1 or 1.2 shall be filled pursuant to the
provisions of this ARTICLE I; and

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of the
Investor to call a special meeting of stockholders for the purpose of electing
directors.

 

Section 1.4 No Liability for Election of Recommended Directors. No Stockholder,
nor any Affiliate of any Stockholder, shall have any liability as a result of
voting for any director designee in accordance with the provisions of this
Agreement. For purposes of this Agreement, an individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
(collectively, a "Person") shall be deemed an "Affiliate" of another Person who,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

Section 1.5 No "Bad Actor" Designees. The Investor hereby covenants and agrees
(A) not to designate or participate in the designation of any director designee
who, to the Investor's knowledge, is a Disqualified Designee and (B) that in the
event the Investor becomes aware that any individual previously designated by
the Investor is or has become a Disqualified Designee, the Investor shall as
promptly as practicable take such actions as are necessary to remove such
Disqualified Designee from the Board and designate a replacement designee who is
not a Disqualified Designee. Any director designee to whom any Disqualification
Event is applicable, except for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable, is hereinafter referred to as a
"Disqualified Designee". For purposes of this Agreement, the term
"Disqualification Event" shall mean the "bad actor" disqualifying events
described in Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act of
1933, as amended (the "Securities Act")



 



 2

 



 

 





ARTICLE II
REMEDIES

 

Section 2.1 Covenants of the Company. The Company agrees to use its best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company's best efforts to cause the nomination and election of the directors
as provided in this Agreement.

 

Section 2.2 Irrevocable Proxy and Power of Attorney. Each Key Holder hereby
constitutes and appoints as its proxy and hereby grants a power of attorney to
the Investor, and each of them, with full power of substitution, with respect to
the matters set forth herein, including, election of persons as members of the
Board in accordance with ARTICLE I hereto, hereby authorizes the Investor to
represent and vote, if and only if the party (i) fails to vote, or (ii) attempts
to vote (whether by proxy, in person or by written consent), in a manner which
is inconsistent with the terms of this Agreement, all of such party's Shares in
favor of the election of persons as members of the Board determined pursuant to
and in accordance with the terms and provisions of this Agreement. Each of the
proxy and power of attorney granted pursuant to the immediately preceding
sentence is given in consideration of the agreements and covenants of the
Company and the parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
ARTICLE III hereof. Each party hereto hereby revokes any and all previous
proxies or powers of attorney with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
ARTICLE III hereof, purport to grant any other proxy or power of attorney with
respect to any of the Shares, deposit any of the Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instruc-tions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

 

Section 2.3 Specific Enforcement. Each party acknowledges and agrees that each
party hereto will be irreparably damaged in the event any of the provisions of
this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

Section 2.4 Remedies Cumulative. All remedies, either under this Agreement or by
law or otherwise afforded to any party, shall be cumulative and not alternative.

 



 3

 



 

 



ARTICLE III
TERM

 



Section 3.1 Term. This Agreement shall be effective as of the date hereof and
shall continue in effect until and shall terminate upon, and be conditioned
upon, the Company being listed on a national securities exchange

 

ARTICLE IV
MISCELLANEOUS



 



Section 4.1 Additional Issuances to Stockholders. In the event that after the
date of this Agreement, the Company issues capital stock to any of the
Stockholders, then, such capital stock shall be subject to the terms of this
Agreement.

 



Section 4.2 Transfers. Each permitted transferee or assignee of any Shares
subject to this Agreement (except investors which acquire Shares subject to this
Agreement pursuant to a sale in the public market) shall continue to be subject
to the terms hereof, and, as a condition precedent to the Company's recognizing
such transfer, each permitted transferee or assignee shall agree in writing to
be subject to each of the terms of this Agreement by executing and delivering an
Adoption Agreement substantially in the form attached hereto as Exhibit A. Upon
the execution and delivery of an Adoption Agreement by any transferee, such
transferee shall be deemed to be a party hereto as if such transferee were the
transferor and such transferee's signature appeared on the signature pages of
this Agreement and shall be deemed to be a Key Holder and Stockholder. The
Company shall not permit the transfer of the Shares subject to this Agreement on
its books or issue a new certificate representing any such Shares unless and
until such transferee shall have complied with the terms of this Section 4.2 and
Section 4.3. Each certificate, instrument, or book entry representing the Shares
subject to this Agreement if issued on or after the date of this Agreement shall
be notated by the Company with the legend set forth in Section 4.12.

 



Section 4.3 Successors and Assigns. No party hereto shall have any right to
transfer any of its rights or duties under this Agreement except with the
consent of the Company, the Key Holders holding a majority of the shares of
Common Stock then held by all Key Holders; provided, however, that the Investor
shall have the right to transfer any or all of its rights and obligations under
this Agreement without the consent of any party. The terms and conditions of
this Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 



Section 4.4 Governing Law. This Agreement shall be governed by the internal law
(and not the law of conflicts of laws) of the State of New York.

 



Section 4.5 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 



 4

 



 



Section 4.6 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 



Section 4.7 Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient's next business day, (c) five days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their address as set forth on Schedule A or
Schedule B hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
4.7. If notice is given to the Company, a copy shall also be sent to Sichenzia
Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY 10006, Attn:
Arthur Marcus, Esq.

 



Section 4.8 Consent Required to Amend or Waive. This Agreement may be amended
and the observance of any term hereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by a written
instrument executed by (a) the Company; (b) the Investor, and (c) the Key
Holders holding a majority of the Shares then held by the Key Holders.
Notwithstanding the foregoing:

 

(a) the consent of the Key Holders shall not be required for any amendment or
waiver if such amendment or waiver either (A) is not directly applicable to the
rights of the Key Holders hereunder; or (B) does not adversely affect the rights
of the Key Holders in a manner that is different than the effect on the rights
of the other parties hereto; and

 

(b) any provision hereof may be waived by the waiving party on such party's own
behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment or waiver
here-under to any party that did not consent in writing thereto. Any amendment
or waiver affected in accordance with this Section 4.8 shall be binding on each
party and all of such party's successors and permitted assigns, whether or not
any such party, successor or assignee entered into or approved such amendment or
waiver. For purposes of this Section 4.8, the requirement of a written
instrument may be satisfied in the form of an action by written consent of the
Stockholders circulated by the Company and executed by the Stockholder parties
specified, whether or not such action by written consent makes explicit
reference to the terms of this Agreement.

 



Section 4.9 Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.



 

 5

 

 



Section 4.10 Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.

 







Section 4.11 Entire Agreement. This Agreement (including the Exhibits hereto)
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

 



Section 4.12 Share Certificate Legend. Each certificate, instrument, or book
entry representing any Shares issued to the Stockholders as of the date hereof
shall be notated by the Company with a legend reading substantially as follows:

 



 

"THE SHARES REPRESENTED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN."

 



 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates instruments, or book entry evidencing the Shares issued as of the
date hereof to be notated with the legend required by this Section 4.12 of this
Agreement, and it shall supply, free of charge, a copy of this Agreement to any
holder of such Shares upon written request from such holder to the Company at
its principal office. The parties to this Agreement do hereby agree that the
failure to cause the certificates, instruments, or book entry evidencing the
Shares to be notated with the legend required by this Section 4.12 herein and/or
the failure of the Company to supply, free of charge, a copy of this Agreement
as provided hereunder shall not affect the validity or enforcement of this
Agreement.

 

Section 4.13 Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company's voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be notated with the legend set forth
in Section 4.12.

 



Section 4.14 Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent or in any other manner
permitted by applica-ble law. For the avoidance of doubt, voting of the Shares
pursuant to the Agreement need not make explicit reference to the terms of this
Agreement.

 



Section 4.15 Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 



 6

 



 

Section 4.16 Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York in
and to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York in or the United States District Court for the
Southern District of New York, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

WAIVER OF JURY TRIAL:EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR THEREOF.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS
(INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES
HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH PARTY
HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

Section 4.17 Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys' fees.

 

Section 4.18 Aggregation of Stock. All Shares held or acquired by a Stockholder
and/or its Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

[Remainder of Page Is Intentionally Left Blank] 

 







 7

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 



 

CITIUS PHARMACEUTICALS, INC.  

 

 

 

 

By:

/s/ Myron Holubiak

 

Name:

Myron Holubiak

 

 

Title:

Director

 

 

 

 

 

KEY HOLDERS:

 

 Signature:

 

 

Name:

 

 

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

 

 

 

/s/ Leonard Mazur

 

 

 

Leonard Mazur

 



 

 8

 

 

SCHEDULE A

 

INVESTOR

 



Name and Address

Number of Shares Held

Leonard Mazur

32 Arden Road

Mountain Lakes, New Jersey 07046

19,916,746

  

 9

 

 

SCHEDULE B

 

KEY HOLDERS

 



Name and Address

Number of Shares Held

Myron Holubiak

7,754,497

Reinier Beeuwkes

 

8,113,959

Geoffrey Clark

 

7,960,283

Neeta Wadekar

 

5,500,000



  

  

10

--------------------------------------------------------------------------------